Citation Nr: 0335502	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-18 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to an effective date earlier than May 30, 2001, 
for the award of a 100 percent rating for post-traumatic 
stress disorder (PTSD). 



REPRESENTATION

Veteran represented by:	Richard A. LaPointe, Attorney



ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.



FINDINGS OF FACT

1.  Sufficient relevant evidence necessary to render a 
decision on the veteran's claim for an earlier effective date 
has been obtained by the RO, and the RO has notified him of 
the type of evidence needed to substantiate his claim.

2.  The veteran's claim for an increased rating for post-
traumatic stress disorder was received on June 5, 2001.

3.  The veteran was afforded a VA mental examination on May 
30, 2001.

4.  The veteran was unemployed as of January 12, 2001.

5.  From the evidence it is factually ascertainable that PTSD 
symptomatology rendered the veteran unemployable as of 
January 12, 2001, and that the veteran met the criteria for a 
100 percent rating for PTSD on January 12, 2001, and 
continued to meet such criteria thereafter.




CONCLUSION OF LAW

The criteria for an effective date of January 12, 2001, but 
not earlier, for the award of a 100 percent rating for PTSD, 
are met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.157, 
3.400 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this case, VA satisfied these duties to the 
veteran in a VCAA letter dated in May 2001.

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records are on 
file, as are his treatment records from the VA clinic in 
Denver, Colorado.  The evidence of record also contains 
correspondence from Dr. Yap, a clinical psychiatrist with the 
VA Clinic in Pueblo, Colorado.  The veteran was also afforded 
a VA examination in May 2001.  

Finally, with respect to the recent decision in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the Board acknowledges that the 
VCAA letter sent in May 2001 only provided 30 days for the 
veteran to respond-although it also pointed out that any 
evidence received within one year could result in benefits 
being awarded back to the date of claim.  It is apparent that 
the RO applied the provisions of the invalidated 38 C.F.R. 
§ 3.159(b), as the veteran was provided 30 days to respond 
but advised that he could still respond within a year and 
benefits, if any, would be awarded accordingly.  Thus, 
although it appears that the RO initially applied the 
regulation that was invalidated by the Federal Circuit, the 
veteran has been provided ample opportunity to present 
evidence.

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue of an earlier effective date for service-connected 
PTSD.


I.  Factual Background

The veteran's PTSD was service-connected in a rating decision 
dated in February 1998 and he was granted a 50 percent 
evaluation effective December 31, 1996.  Upon filing a claim 
for an increased rating, in October 1999 the veteran's PTSD 
evaluation was increased to 70 percent effective May 4, 1999.

Outpatient treatment records from the VA medical center in 
Denver, Colorado noted consistent group session therapy 
secondary to a primary diagnosis of PTSD for the periods from 
November 2000 to June 2002.  On December 13, 2000, the 
veteran discussed continued problems with his job and 
reported that his stress level had increased.  A January 3, 
2001 treatment record provided that the veteran had found new 
employment with a different company and reported that the job 
and environment would be "much improved."  During a 
February 15, 2001 group therapy session, the therapist noted 
symptomatology of flat affect, circumstantial speech, and 
occasional panic attacks.  It was noted that the veteran has 
few friends and conflicts with peers and coworkers.  At a 
February 21, 2001 group therapy session, the veteran reported 
that he had volunteered to be laid off from his job due to 
the stress that he was experiencing related to his 
employment.

On May 15, 2001, the RO, on its own accord, scheduled the 
veteran for a VA mental examination to evaluate his PTSD.  

The veteran was afforded a VA examination on May 30, 2001.  
The veteran stated that his physical strength had 
significantly decreased over the course of the previous four 
months.  He described experiencing nightmares on a nightly 
basis, and reported difficulty sleeping, often awakening to 
check the doors, gates and windows.  He claimed severe 
paranoia, reporting that he had to sit with his back to a 
wall in a restaurant and in the last pew during church so he 
could leave quickly if necessary.  He described feelings of 
depression, low self-esteem and guilt and shame regarding his 
activities during Vietnam.  He was employed as a crane 
operator for many years and became a construction supervisor 
after obtaining a college degree.  He reported working 100 
hours per week and was rarely home.  In January 2001, he was 
laid off from a manufacturing plant where he had worked for 
three years.  He reported difficulty with his supervisors 
because they did not want him to leave his work site for his 
therapy appointments at the VA medical center.  The examiner 
opined that the veteran's symptoms continued to be of a 
serious nature.  The examiner's impression was that "up 
until recently" he had been able to perform well in work, 
but more recently had difficulty handling all of the 
responsibilities while attending therapy and attempting to 
work through some of his experiences in Vietnam.  The veteran 
had virtually no friends and very limited social contacts 
outside of the VA medical system.  The examiner opined that 
the veteran presented as a very anxious, withdrawn and 
shameful man.  Chronic and severe symptoms consistent with 
PTSD were noted.

A January 2002 correspondence from Dr. Yap noted that the 
veteran had treated at the VA Clinic in Pueblo, Colorado for 
approximately 5 years.  The physician noted that the veteran 
had not worked for approximately one to two years.  When 
employed, he would work excessive hours, such as 60-70 hour 
work weeks, to avoid problems.  At one point during his 
treatment, he was restricted to 40 hours per week and no 
overtime hours; however, the veteran could not set those 
limits with his employer independently.  While employed, the 
veteran had problems keeping up with his workload and had 
difficulty approaching his employer with this problem.  
Consequently, the veteran would often work late and long 
hours to complete his work.  Upon being laid off in January 
2001, the veteran sought further employment options but was 
not hired.  The veteran's inability to find employment 
further exacerbated his problems with self-esteem and 
depression due to financial hardship.  The physician opined, 
however, that upon being terminated by his employer, the 
veteran's disability was significantly improved.  The 
physician's assessment was that the veteran not seek full 
time employment as he was using it as a means not to cope 
with problems he has had with PTSD.  

On June 5, 2001, the veteran filed a claim for an increased 
rating for PTSD.  In his application for an increase he 
contended that January 12, 2001 was the last day he worked 
full time; he claims that he became too disabled to work as 
of that same date; and he claims he was terminated from his 
employment due to his disability.  The veteran's evaluation 
was increased to 100 percent with an effective date of May 
30, 2001.


II.  Laws and Regulations

The Board notes that the assignment of effective dates of 
awards is generally governed by 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400.  Unless otherwise provided, the effective 
date of an award of compensation based on an original claim 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2003).  The implementing 
regulation provides that the effective date of an evaluation 
and an award of compensation based on an original claim or a 
claim reopened after final disallowance "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400 (2003).

Nevertheless, the effective date of an award of increased 
compensation can be the earliest date as of which it was 
ascertainable that an increase in disability has occurred, if 
the application is received within one year from such date.  
38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2003); See Hazan v. Gober, 10 Vet. App. 511 (1997).  The 
award of an increased rating should normally be effective 
either on the date of receipt of the claim or on some date in 
the preceding year if it was ascertainable that the disorder 
had increased in severity during that time. 

A VA examination report will be accepted as an informal claim 
for benefits once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree.  38 C.F.R. § 
3.157(b) and (b)(1) (2003).  The date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim.  The provisions of this paragraph apply 
only when such reports relate to examination or treatment of 
a disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157(b) 
(2003).

Thus, the applicable statutory and regulatory provisions, 
fairly construed, require that the Board look to all the 
evidence of record to determine the "earliest date as of 
which" the increase in disability was factually 
ascertainable.  See 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 
C.F.R. § 3.400(o)(2) (2003).


III.  Analysis

Upon filing a claim of service connection for PTSD, the claim 
was granted and a rating of 50 percent was assigned, 
effective December 1996.  The veteran was notified of the 
decision and did not appeal.  In May 1999, the veteran filed 
for an increased rating and by way of a rating decision dated 
in October 1999 the veteran's PTSD rating was increased to 70 
percent effective May 4, 1999.  Again, the veteran was 
notified of the decision and did not appeal.  Upon filing a 
claim for an increase, the veteran was assigned an evaluation 
of 100 percent effective May 30, 2001; he contends that he is 
entitled to an earlier effective date.

Outpatient treatment records dated November 2000 through June 
2002 reflect that the veteran continued to consistently seek 
outpatient group therapy treatment secondary to a primary 
diagnosis of PTSD.

The Board notes that on the most recent VA examination on May 
30, 2001, the examiner noted that the veteran was unemployed 
as of January 2001.  The examiner concluded that that the 
veteran had performed well while working but "up until 
recently" had difficulty handling all of the 
responsibilities while attempting to work through his 
experiences in Vietnam.  The veteran reported subjective 
complaints of nightmares and paranoia.  The examiner opined 
that the veteran's symptoms continued to be chronic and 
severe.  

Although the veteran did not file a formal claim for an 
increased rating until June 5, 2001, the Board accepts the VA 
examination from May 30, 2001 as an informal claim of 
entitlement to a 100 percent rating.  38 C.F.R. § 3.157(b) 
and (b)(1) (2003).

The Board has accepted the veteran's informal claim as the 
date of the VA examination; however, the Board must also look 
to when the increase in disability was first factually 
ascertainable.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 
C.F.R. § 3.400(o)(2) (2003).

The veteran claims that January 12, 2001, was the last day he 
worked full time and claims he became too disabled to work as 
of that date.  The evidence of record supports the veteran's 
contention.  

Although the actual date of unemployment is not noted, the 
February 2001 outpatient treatment record provides the 
veteran's contention that he was voluntarily laid off due to 
the stressors at his employment.  

The VA examination in May 2001 noted the veteran's contention 
that he was laid off in January 2001 due to difficulty with 
his supervisors not wanting him to leave his work site for 
therapy.  As previously mentioned, the VA examiner noted that 
the veteran was able to perform well in work "up until 
recently."  

The January 2002 correspondence from Dr. Yap provides a 
detailed discussion of the veteran's difficulty with 
employment and his unemployability.  Dr. Yap observed that 
the veteran had significant problems with his past employer 
and had problems coping with everyday stress.  The veteran 
was laid off by his employer and although he sought other 
employment, he was unable to obtain a position.  His 
inability to obtain employment exacerbated his problems with 
self-esteem and depression.  It was Dr. Yap's assessment that 
the veteran not seek full time employment as he used it as a 
means not to cope with his diagnosed PTSD.  The veteran's 
disorder significantly improved upon being laid off. 

After careful review of the veteran's contentions and the 
evidence of record, the Board finds that the evidence 
supports entitlement to a 100 percent evaluation for PTSD 
effective from January 12, 2001.  His symptomatology from 
that time has included nightmares, paranoia, very poor 
interpersonal relationships, depression and low self-esteem.  
The veteran was unable to balance employment with therapy 
treatment for PTSD.  The veteran had been unemployed since 
January 12, 2001, and although he had made attempts, had been 
unable to find further employment.  The Board finds that this 
evidence demonstrates that the veteran was demonstrably 
unable to obtain or retain employment.  Therefore, the Board 
finds it was first factually ascertainable that a 100 percent 
evaluation for this disorder was merited on January 12, 2001, 
the veteran's last day of employment.

The Board finds that there is no evidence to support an 
effective date prior to January 12, 2001, for a 100 percent 
rating for PTSD.  Although, at a December 2000 therapy 
session, the veteran reported feelings of stress from his 
employment, he continued to work through the month until mid-
January.  Additionally, at a January 3, 2001, session, the 
veteran reported that he had secured new employment which 
would be "much improved."  There is no evidence to support 
a finding that the veteran's disability impeded him from 
employment prior to January 12, 2001.

Resolving all reasonable doubt in the veteran's favor, the 
Board concludes that the medical evidence of record supports 
a finding that as of January 12, 2001, it was factually 
ascertainable that the veteran's psychiatric disability was 
totally disabling.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2003).  Accordingly, the Board finds that the record 
establishes that the effective date for entitlement to a 100 
percent rating for PTSD is January 12, 2001.



ORDER

Entitlement to an effective date of January 12, 2001, for a 
100 percent rating for post-traumatic stress disorder is 
granted, subject to the law and regulations governing the 
award of monetary benefits.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



